DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 5/11/22.  As directed by the amendment: claims 1, 4, 6, 19, 24 and 42-43 have been amended, claims 9-18, 26-29 and 38-41 have been canceled, and no new claims have been added.  Thus, claims 1-8, 19-25, 30-37 and 42-47 are presently pending in the application. Claims 30-36 remain withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 426 is not in figs. 51, 55, 74A and 74B (see paragraph 139).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in fig. 12, reference number 12 should be 120 (see paragraph 125).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first end” and “a second end” however claim 1 already recites a first end and a second end that appear to be referring to the same first and second ends. Clarification is required.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 19, 22, 24-25, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Alizoti et al. (2015/0224269) in view of Kitamura et al. (2012/0130259).
Regarding claim 1, in fig. 54 Alizoti discloses an oscillating positive expiratory pressure system comprising: an oscillating positive expiratory pressure device 300; an adapter 400 removably coupled to the oscillating positive expiratory pressure device [0161], the adapter comprising a tubular portion 402 defining a flow channel (where 402 is pointing in fig. 55B, between where 402 connects with the mouthpiece and OPEP body); wherein the tubular portion has a patient facing first end (connected to 309) and a second end (connected to 300) coupled to the oscillating positive expiratory pressure device; and a visual display ([0186] and a single pressure sensor disposed outside of and in communication with the flow channel [0160], and [0163] states that “Other instruments for measuring pressure may also be used in place of the manometer,” wherein the single pressure sensor is adapted to measure the pressure in the oscillating positive expiratory pressure device coupled to the second end of the tubular portion (see fig. 54), but is silent regarding a control module coupled to the adapter, wherein the control module comprises the visual display and the pressure sensor. However, in fig. 1-2 Kitamura teaches a control module 10 comprising a visual display 40 and a pressure sensor 32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s manometer with a control module with a display and pressure sensor, as taught by Kitamura, for the purpose of providing an alternate pressure sensor within a control module having a display having the predictable results of measuring pressure and displaying pressure information to a user. 
Regarding claim 2, the modified Alizoti discloses that the adapter is removably coupled between a mouthpiece and the oscillating positive expiratory pressure device ([0160] Alizoti).
Regarding claim 3, the modified Alizoti discloses that the adapter comprises a first end coupled to the oscillating positive expiratory pressure device (at 300 Fig. 54 Alizoti), a second end opposite the first end coupled to the mouthpiece (at 309 Fig. 54 Alizoti), wherein the flow channel is defined between the first and second ends (Fig. 54 Alizoti), and a port (405 in fig. 56F of Alizoti, 24 of Kitamura) communicating with the flow channel between the first and second ends (Fig. 56F Alizoti). 
Regarding claim 19, in fig. 54 Alizoti discloses a smart accessory for an oscillating expiratory pressure device comprising: an adapter 400 comprising a tube 402 having a first end (connected to 300) adapted to be coupled to the oscillating positive expiratory pressure device (Fig. 54), a second end opposite the first end (connected to 309, Fig. 54), a flow channel defined between the first and second ends (where 402 is pointing in fig. 55B, between where 402 connects with the mouthpiece and OPEP body), and a single port (405 in fig. 56F and through 491 and 492 in fig. 64B) communicating with the flow channel between the first and second ends; a flexible membrane (493, Fig. 64B) disposed across the port and comprising a first side (where 493 is pointing in fig. 64B, Alizoti) in flow communication with the flow channel and an opposite second side (opposite side to the first side) defining in part a chamber (490 on either side of membrane 493, Fig. 64B); a single pressure sensor in flow communication with the chamber [0160] and adapted to measure the pressure of a flow through the first end of the tube [0160]; but is silent regarding a control module coupled to the adapter and operative to collect data from the single pressure sensor. However, in fig. 1-2 Kitamura teaches a control module 10 with a display 40 coupled to tubing 24 and operative to collect data from a single pressure sensor (32, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s manometer with a control module with a display and pressure sensor, as taught by Kitamura, for the purpose of providing an alternate pressure sensor within a control module having a display having the predictable results of measuring pressure and displaying pressure information to a user. 
Regarding claim 22, the modified Alizoti discloses that the chamber 490 comprises a first chamber (in fluid communication with 492, fig. 64B Alizoti) defined on the second side of the membrane, and further comprising a second chamber (where 490 is pointing in fig. 64B, Alizoti) defined on the first side of the membrane, and a damping orifice (494, Fig. 64B Alizoti) communicating between the flow channel and second chamber.
Regarding claim 24, the modified Alizoti discloses that the first end comprises a first tubular portion and the second end comprises a second tubular portion (Fig. 55B Alizoti).
Regarding claim 25, the modified Alizoti discloses a mouthpiece (309 Alizoti) coupled to the second tubular portion (Fig. 54 Alizoti).
Regarding claim 42, in fig. 54 Alizoti discloses an oscillating positive expiratory pressure system comprising: an oscillating positive expiratory pressure device 300; an adapter 400 comprising: a body having a first end (at 300) removably coupled to the oscillating positive expiratory pressure device [0161], a second end opposite the first end (end coupled to the mouthpiece 309), a tube 402 defining a flow channel defined between the first and second ends (Fig. 55B), and a single port (405 through 403 in fig. 56F and through 491 and 492 in fig. 64B) communicating with the flow channel between the first and second ends; a flexible membrane (493, Fig. 64B) disposed across the port and comprising a first side (where 493 is pointing in fig. 64B, Alizoti) in fluid communication with the flow channel and a second, opposite side (opposite side to the first side); a first chamber (portion of 490 in fluid communication with 492, fig. 64B Alizoti) defined on the second side of the membrane; a single pressure sensor in flow communication with the first chamber by way of the single port [0160]; a second chamber (where 490 is pointing in fig. 64B, Alizoti) defined on the first side of the membrane; and a damping orifice (494, Fig. 64B, Alizoti) communicating between the flow channel and second chamber; wherein the damping orifice opens transverse to a flow through the flow channel (Fig. 64B and Fig. 54); but is silent regarding a control module coupled to the adapter and operative to collect data from the single pressure sensor. However, in fig. 1-2 Kitamura teaches a control module 10 with a display 40 coupled to tubing 24 and operative to collect data from a single pressure sensor (32, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s manometer with a control module with a display and pressure sensor, as taught by Kitamura, for the purpose of providing an alternate pressure sensor within a control module having a display having the predictable results of measuring pressure and displaying pressure information to a user. 
Regarding claim 46, the modified Alizoti discloses that the control module further comprises a data port (display and LED, Fig. 2 Kitamura).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 3 above, in further view of Baur (6,016,705).
Regarding claim 4, the modified Alizoti is silent regarding a flexible membrane disposed across the port and defining a chamber adjacent the single pressure sensor. However, Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure. 
Regarding claim 5, the modified discloses that the membrane is coupled to the adapter with a tether (end portion of 4 is the tether and is coupled to the adaptor, 3 and 19 of Baur and 400 of Alizoti). 
Regarding claim 6, the modified Alizoti discloses that the control module is releasably coupled to the adapter (by threaded attachment 19 of Baur).
Regarding claim 7, the modified Alizoti discloses that the membrane has a first side (closer to chamber 2, Baur) in fluid communication with the flow channel and a second, opposite side (opposite side to the first side), wherein the chamber comprises a first chamber (5, Baur) defined on the second side of the membrane, and further comprising a second chamber (2, Baur) defined on the first side of the membrane, and a damping orifice (opening to inlet of 19, Baur) communicating between the flow channel and second chamber (Fig. 1, Baur).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 1 above, in further view of Sherman et al. (2004/0159157).
Regarding claim 8, the modified Alizoti discloses that the control module further comprises a data port, including a display, but is silent regarding an LED array. However, Sherman teaches an LED array (LED display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s display with an LED display, as taught by Sherman, for the purpose of providing an alternate display having the predictable results of providing a pressure sensor display. 


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 19 above, in further view of Baur (6,016,705).
Regarding claim 20, the modified Alizoti discloses is silent regarding that the membrane is coupled to the adapter with a tether. However, Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19, the membrane coupled to the adapter with a tether (end portion of 4 is the tether and is coupled to the adaptor, 3 and 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment and membrane coupled to the adaptor with a tether, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure. 
Regarding claim 21, the modified Alizoti is silent regarding that the control module is releasably coupled to the adapter. However, Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure and that is removeable for replacement as needed. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 19 above, in further view of Sherman et al. (2004/0159157).
Regarding claim 23, the modified Alizoti discloses that the control module further comprises a data port, including a display, but is silent regarding an LED array. However, Sherman teaches an LED array (LED display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s display with an LED display, as taught by Sherman, for the purpose of providing an alternate display having the predictable results of providing a pressure sensor display. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Alizoti, Kitamura and Baur, as applied to claim 7 above, in further view of Lia et al. (2004/0019286).
Regarding claim 37, the modified Alizoti discloses a curved wall (walls of 3 and 19, Baur) defining at least in part the second chamber, wherein the damping orifice is formed in the curved wall (the outer portion of the walls of 19 are curved, Baur), but is silent regarding that the curved wall extends into the flow channel. However, in fig. 9 Lia teaches a curved wall (220 and 222 have curved portions) extending into a flow channel 226 and defining at least in part a second chamber (space formed between 220/218 and diaphragm 246), wherein a damping orifice 228 is formed in the curved wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s curved wall to extend into the flow channel, as taught by Lia, for the purpose of providing an alternate curved wall structure having the predictable results of detecting pressure. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 42 above, in further view of Baur (6,016,705) and Lia et al. (2004/0019286).
Regarding claim 43, the modified Alizoti is silent regarding that the body comprises a curved wall defining at least in part the second chamber, However, in fig. 9 Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19, an adapter body (3 and 19) comprises a curved wall (walls of 3 and 19, Baur) defining at least in part a second chamber, and wherein the damping orifice is formed in the curved wall (the outer portion of the walls of 19 are curved, Baur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment and curved wall, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure and that is removeable for replacement as needed. The modified Alizoti is silent regarding wherein the curved wall has a concave side defining at least in part the second chamber and a convex side defining at least in part the flow channel, and wherein the curved wall extends into the flow channel. However, in fig. 9 Lia teaches a curved wall (220 and 222 have curved portions) extending into a flow channel 226 and defining at least in part a second chamber (space formed between 220/218 and diaphragm 246), wherein a damping orifice 228 is formed in the curved wall, and the curved wall has a concave side defining at least in part the second chamber (inner walls of 220 and 218) and a convex side (outer walls of 220 and 218) defining at least in part the flow channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s curved wall to extend into the flow channel, as taught by Lia, for the purpose of providing an alternate curved wall structure having the predictable results of detecting pressure. 

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 42 above, in further view of Baur (6,016,705).
Regarding claim 44, the modified Alizoti discloses is silent regarding that the membrane is coupled to the adapter with a tether. However, Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19, the membrane coupled to the adapter with a tether (end portion of 4 is the tether and is coupled to the adaptor, 3 and 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment and membrane coupled to the adaptor with a tether, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure. 
Regarding claim 45, the modified Alizoti is silent regarding that the control module is releasably coupled to the adapter. However, Baur teaches a flexible membrane (4, Col. 4, ll. 33-36) disposed across a port (4 is stretched across a port, dividing chambers 2 and 5) and defining a chamber 5 adjacent the single pressure sensor (Col. 4, ll. 8-15) with a removable threaded attachment 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s pressure sensor and attachment portion of the adaptor with an alternate pressure sensor and removably threaded attachment, as taught by Baur, for the purpose of providing an alternate pressure sensor having the predictable results of measuring pressure and that is removeable for replacement as needed. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Alizoti and Kitamura, as applied to claim 42 above, in further view of Sherman et al. (2004/0159157).
Regarding claim 47, the modified Alizoti discloses that the control module further comprises a data port, including a display, but is silent regarding an LED array. However, Sherman teaches an LED array (LED display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Alizoti’s display with an LED display, as taught by Sherman, for the purpose of providing an alternate display having the predictable results of providing a pressure sensor display. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785